DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 filed on 4/27/2020 have been reviewed and considered by this office action. 

Information Disclosure Statement
	The information disclosure statements filed on 5/28/2020 and 12/9/2020 have been reviewed and considered by this office action. 

Drawings
	The drawings filed on 4/27/2020 have been reviewed and are considered acceptable.

Specification
	The specification filed on 4/27/2020 has been reviewed and is considered acceptable. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In particular, claim 1 recites, “determining a difference between a current aspect of a climate in a building and a set point for the aspect of climate in the 
This judicial exception is not integrated into practical application. The claim recites the additional element of, “controlling the climate of a building”, which analyzed under Step 2A Prong Two, is understood as applying the judicial exception, or mere instructions to implement the abstract idea on a computer.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as analyzed under Step 2B, the additional elements amount to merely adjusting the climate of a building. Analyzed under Berkheimer, adjusting the climate of a building is well-understood, routine, and conventional as discussed by Riley (US Patent 5,303,767). 

Claim 8 is substantially similar to claim 1 and is rejected under the same rationale as presented above. 

Dependent claims 2-7 and 9-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In particular, claims 2, 3, 10-11, and 13-14 
This judicial exception is not integrated into practical application. In particular, dependent claims 4-5, 7, 15, 17-18, and 20, as analyzed under Step 2A Prong Two, adds insignificant extra solution activity to the judicial exception in the form of data gathering. Further the elements as detailed in claims 6, 9, 12, 16, and 19 as further analyzed under Step 2A Prong Two, is understood as merely applying the judicial exception, or mere instructions to implement the abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as analyzed under Step 2B, the additional elements amount to merely adjusting the climate of a building but with the recitation of generic computer components. Analyzed under Berkheimer, adjusting the climate of a building is well-understood, routine, and conventional as discussed by Riley (US Patent 5,303,767). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Riley (US Patent 5,303,767) in view of Vega (US PGPUB 20160123617). 

Regarding Claim 1; Riley teaches; A method of controlling the climate of a building, comprising: (Riley; at least Abstract; disclose a system and method of controlling climate of a building)
determining a difference between a current aspect of a climate in a building and a set point for the aspect of climate in the building for one or more zones of the building; (Riley; at least Fig. 3; column 4, lines 27-43; disclose wherein the system calculates a temperature difference for each zone in a building)
summing the differences at a climate system controller; (Riley; at least Fig. 3; column 2, lines 37-45; column 4, lines 27-43; disclose wherein a controller (climate system controller) sums all the determined differences in each zone)
and determining a set point for one or more operating variables of one or more components of a climate system in the building based on the sum of the differences. (Riley; at least Fig. 3 and 7; column 4, lines 48-61; disclose wherein the controller determines an operating mode to place the HVAC system in based on the sum of differences).
and determining a set point for one or more operating variables of one or more components of a climate system in the building based on the sum of the differences.
However, Vega teaches; and determining a set point for one or more operating variables of one or more components of a climate system in the building based on the sum of the differences. (Vega; at least paragraphs [0004]-[0005]; disclose a system and method which tracks temperature differentials of an air-conditioned space and based on the differentials, determines a setpoint to implement in order to account for the temperature differential).
The combination of Riley and Vega are analogous art because they are from the same field of endeavor or similar problem solving area, of HVAC control systems.
It would have been obvious to one of ordinary skill of the art before the effective filing date of the claimed invention to have incorporated the teachings of Vega of determining a setpoint based on measured temperature differentials with the known system of a HVAC control system as taught by Riley to provide efficient climate control. One would be motivated to combine the cited prior art in order to provide a method for improving the learning of building automation system as taught by Vega (paragraph [0021]).

Regarding Claim 2; the combination of Riley and Vega further teach; The method of claim 1, wherein the step of determining the set points for the one or more operating variables is based on one or more tunable parameters. (Vega; at least paragraph [0036]; disclose wherein the tunable parameter is a temperature setpoint for the HVAC system).

Regarding Claim 3; the combination of Riley and Vega further teach; The method of claim 2, further comprising tuning the one or more tunable parameters based on real-time dynamic information about the climate system. (Riley; at least column 4, lines 27-43; disclose wherein the 

Regarding Claim 4; the combination of Riley and Vega further teach; The method of claim 1, wherein the current aspect of the climate in the building is the current air temperature inside the building and wherein the set point for the aspect is a temperature set point. (Riley; at least column 4, lines 27-43; disclose wherein the temperature difference is based on the current air temperature and compared to a target temperature setpoint).

Regarding Claim 5; the combination of Riley and Vega further teach; The method of claim 4, wherein the one or more operating variables includes a temperature of conditioned air from an air handling unit. (Riley; at least column 4, lines 48-61; disclose wherein the tunable parameter corresponds to a heating/cooling mode of the HVAC system thus controlling a temperature of the conditioned air).

Regarding Claim 6; the combination of Riley and Vega further teach; The method of claim 1, wherein the one or more components of the climate system includes at least one of a chiller, and pump, and an air handling unit. (Riley; at least column 2, lines 30-45; disclose wherein the components of the system include an HVAC unit which is commonly known in the art to contain a chiller, pump, and air handling unit).

Regarding Claim 7; the combination of Riley and Vega further teach; The method of claim 2, wherein the one or more operating variables includes a temperature of conditioned air from the air handling unit. (Riley; at least column 4, lines 48-61; disclose wherein the tunable parameter 

Regarding Claim 8; Riley teaches; A climate system for a building, comprising: (Riley; at least Abstract; disclose a system and method of controlling climate of a building)
a computing device configured to determine a difference between a current aspect of a climate in a building and a set point for the aspect of climate in the building for one or more zones in the building, (Riley; at least Fig. 3; column 2, lines 30-45; column 4, lines 27-43; disclose a controller that calculates a temperature difference for each zone in a building)
sum the differences, (Riley; at least Fig. 3; column 2, lines 37-45; column 4, lines 27-43; disclose wherein a controller (climate system controller) sums all the determined differences in each zone)
and determine a set point for one or more operating variables of one or more components of a climate system in the building based on the sum of the differences. (Riley; at least Fig. 3 and 7; column 4, lines 48-61; disclose wherein the controller determines an operating mode to place the HVAC system in based on the sum of differences).
Riley appears to be silent on; and determine a set point for one or more operating variables of one or more components of a climate system in the building based on the sum of the differences.
However, Vega teaches; and determine a set point for one or more operating variables of one or more components of a climate system in the building based on the sum of the differences. (Vega; at least paragraphs [0004]-[0005]; disclose a system and method which tracks temperature differentials of an air-conditioned space and based on the differentials, determines a setpoint to implement in order to account for the temperature differential).
The combination of Riley and Vega are analogous art because they are from the same field of endeavor or similar problem solving area, of HVAC control systems.


Regarding Claim 9; the combination of Riley and Vega further teach; The climate system of claim 8, wherein the computing device is a climate system controller. (Riley; at least column 3, lines 62-67; disclose wherein the computing device is a HVAC system controller for controlling climate).

Regarding Claim 10; the combination of Riley and Vega further teach; The climate system of claim 8, wherein the computing device includes a first computing device configured to determine a difference between a current aspect of a climate in a building and a set point for the aspect of climate in the building and sum the differences. (Riley; at least column 3, lines 62-67; disclose wherein the HVAC system controller is configured to determine the difference between a current measured temperature and a setpoint temperature and calculates the sum of differences).

Regarding Claim 11; the combination of Riley and Vega further teach; The climate system of claim 10, wherein the computing device includes a second computing device configured to determine a set point for one or more operating variables of one or more components of a climate system in the building based on the sum of the differences. (Vega; at least paragraphs [0004]-[0009]; disclose wherein a thermostat (second computing device) configured to determine a setpoint based on a sum of differences).

Regarding Claim 12; the combination of Riley and Vega further teach; The climate system of claim 11, wherein the first computing device is a climate system controller and the second computing device is a controller of the one or more components of the climate system. (Riley; at least column 1, lines 40-46; column 2, lines 30-45; disclose wherein the first controller is a main controller for the HVAC system and the second controller is a thermostat connected to fluid flow controlled device (i.e. damper) for directing airflow to a targeted zone).

Regarding Claim 13; the combination of Riley and Vega further teach; The climate system of claim 8, wherein the computing device is configured to determine the set points for the one or more operating variables based on one or more tunable parameters. (Vega; at least paragraph [0036]; disclose wherein the tunable parameter is a temperature setpoint for the HVAC system).

Regarding Claim 14; the combination of Riley and Vega further teach; The climate system of claim 13, wherein the computing device is configured to tune the one or more tunable parameters based on real-time dynamic information about the climate system. (Riley; at least column 4, lines 27-43; disclose wherein the parameters are based on real-time temperature difference measurements recorded in each zone of a structure).

Regarding Claim 15; the combination of Riley and Vega further teach; The climate system of claim 14, wherein the real-time dynamic information about the climate system is provided to the computing device by one or more sensors in the building. (Riley; at least column 3, lines 52-67; disclose temperature sensors for determining the temperature in the respective zones).

Claim 16; the combination of Riley and Vega further teach; The climate system of claim 8, wherein the one or more components of the climate system includes at least one of a chiller, and pump, and an air handling unit. (Riley; at least column 2, lines 30-45; disclose wherein the components of the system include an HVAC unit which is commonly known in the art to contain a chiller, pump, and air handling unit).

Regarding Claim 17; the combination of Riley and Vega further teach; The climate system of claim 8, wherein the current aspect of the climate in the building is the current air temperature inside the building and wherein the set point for the aspect is a temperature set point. (Riley; at least column 4, lines 27-43; disclose wherein the temperature difference is based on the current air temperature and compared to a target temperature setpoint).

Regarding Claim 18; the combination of Riley and Vega further teach; The climate system of claim 17, wherein the one or more operating variables includes a temperature of conditioned air from an air handling unit. (Riley; at least column 4, lines 48-61; disclose wherein the tunable parameter corresponds to a heating/cooling mode of the HVAC system thus controlling a temperature of the conditioned air).

Regarding Claim 19; the combination of Riley and Vega further teach; The climate system of claim 8 wherein the one or more components of the climate system includes at least one of a chiller, and pump, and an air handling unit. (Riley; at least column 2, lines 30-45; disclose wherein the components of the system include an HVAC unit which is commonly known in the art to contain a chiller, pump, and air handling unit).

Claim 20; the combination of Riley and Vega further teach; The climate system of claim 19, wherein the one or more operating variables includes a temperature of conditioned air from an air handling unit. (Riley; at least column 4, lines 48-61; disclose wherein the tunable parameter corresponds to a heating/cooling mode of the HVAC system thus controlling a temperature of the conditioned air).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Menzel (US PGPUB 20170285591). Discloses a system and method for monitoring a plurality of time series data for a building management system and wherein the system compares an expected value to an actual value to determine a difference, and in response to a difference being detected, affecting a control of the building management system.

Van Ostrand et al. (US PGPUB 20050156049). Disclose a system and method for determining differences in temperature of zones of a building and performing control using an HVAC to balance the temperature differential.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W CARTER whose telephone number is (469)295-9262. The examiner can normally be reached 9-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.W.C./Examiner, Art Unit 2117                                                                                                                                                                                                        
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117